--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated March 15, 2022 is acknowledged.
Priority
This application is a 371 of PCT/US2017/019962 filed on 02/28/2017, which claims benefit in provisional application 62/308,319 filed on 03/15/2016 and in provisional application 62/301,916 filed on 03/01/2016.
Claim Status
Claims 1, 6-18, and 20-23 are pending. Claims 1, 6-11, 16-18, and 23 were amended. Claims 1 and 6-11 are examined. Claims 12-18 and 20-23 are withdrawn. 
Withdrawn Claim Rejections — 35 USC § 112
	Rejection of claim 1 over “the polymer” are withdrawn because the claim was amended to obviate the ground of rejection. 
	Rejections of claims 2-5 are withdrawn because claims were cancelled. Arguments directed to these rejections are moot because rejections are withdrawn.
Withdrawn Claim Rejections — 35 USC § 102

New Claim Rejections — 35 USC § 112
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to require “diethanolamine”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “diethanolamine” in claim 1 is used by the claim to mean “diethanolamine with either an alkyl (methyl, ethyl, n-butyl, t-butyl) or an aryl (phenyl) substituent on the nitrogen”, while the accepted meaning is a single compound of formula 
The same rejection was made in claim 5 in the previous office action. In the remarks dated 03/15/2022, the applicant did not traverse the rejection. The applicant moved the indefinite limitation from claim 5 to claim 1. The limitation remains indefinite and the additional claim language in claim 1 is not sufficient to overcome the ground of rejection. 
Claims 6-11 are indefinite because the claims depend from and contain limitations of an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9 was amended to depend from claim 1. Claim 9 does not further limit claim 1 because “less than about 25 kDa” in claim 9 is broader in scope than “between 5 and 25 kDa” in claim 1.
Claim 10 was amended to depend from claim 1. Claim 10 does not further limit claim 1 because “less than about 15 kDa” in claim 10 encompasses molecular weights of 5 kDa and less, which are not encompassed by “between 5 and 25 kDa” in claim 1.
 Claim 11 was amended to depend from claim 1. Claim 11 does not further limit claim 1 because “less than about 10 kDa” in claim 11 encompasses molecular weights of 5 kDa and less, which are not encompassed by “between 5 and 25 kDa” in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Maintained Claim Rejections —35 USC § 103
Modified as Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Salzman et al. (US 2014/0342003 Al Published November 20, 2014 — of record in IDS dated 01/13/2020).
The claims encompass an activated polymer comprising a backbone ester prepared by a process comprising exposing poly(amine co ester) to conditions such that one or more backbone esters are hydrolyzed, thereby exposing one or more one or more activated end group(s).
Saltzman teaches poly(amine-co-ester) (Abstract). Figure 1 shows a poly(amine-co-ester) formed from diethyl sebacate, 15-pentadecanolide, and N-methyl diethanolamine. Polymers can be used to form micro and nanoparticles having encapsulated therein therapeutic, diagnostic, and/or a prophylactic agent (paragraph 0031). The polymers can be used to form polymeric nanoparticulate polynucleotide carriers, which are effective for delivering the polynucleotides to cells in vivo and in vitro (paragraph 0034). A pharmaceutical composition comprising the micro- and nanoparticles can be administered, systemically or locally, to a subject in an effective amount to treat a disease or condition (paragraph 0037). The polymer is biocompatible and biodegradable. The nucleic acids encapsulated by the particle can be released through different mechanisms, including degradation of the polymeric matrix. The rate of release can be controlled by varying the monomer composition of the polymer and thus the rate of degradation. For example, if simple hydrolysis is the primary mechanism of degradation, increasing the hydrophobicity of the polymer may slow the rate of degradation and therefore increase the time 
Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a nanoparticle comprising a nucleic acid encapsulated in a poly(amine-co-ester) formed from diethyl sebacate, 15-pentadecanolide, and N-methyl diethanolamine and administered the nanoparticle to a subject to treat a disease, with a reasonable expectation of success because Saltzman teaches a nanoparticle comprising a nucleic acid encapsulated in a poly(amine-co- ester) formed from diethyl sebacate, 15-pentadecanolide, and N-methyl diethanolamine and administering the nanoparticle to a subject to treat a disease. It would have been reasonable to expect the poly(amine-co-ester) to undergo hydrolysis in order to release the nucleic acid because Saltzman teaches that hydrolysis is an exemplary mechanism by which the encapsulated nucleic acid is released from the nanoparticle. The structure of the poly(amine-co-ester) in Figure 1 shows that the polymer contains backbone ester linkages and hydrolysis of the backbone ester linkages would have resulted in the formation of terminal hydroxyl and carboxylic acid groups. Hydrolyzed poly(amine-co-ester) in Figure 1 meets all of the limitations of claimed activated polymer. Combining prior art elements according to known methods to obtain predictable results supports obviousness.
The claims are product by process claims. Claims 1 and 6-8 specifically recite hydrolysis conditions for hydrolyzing backbone ester linkages. The polymer in Figure 1 is hydrolyzed and it would have been reasonable to expect one or more backbone ester linkages to be hydrolyzed thereby forming terminal hydroxyl and carboxylic acid groups. The hydrolyzed polymer in 
Regarding molecular weight ranges in claims 1 and 8-11, Saltzman teaches that the polymer has a weight average molecular weight of greater than 20,000 Daltons (paragraph 0112). One of skill in the art would have expected that hydrolysis of the polymer would have resulted in the formation of polymers having a molecular weight that is less than the polymer prior to hydrolysis. Thus, it would have been reasonable to expect that polymers formed from hydrolysis to have a molecular weight that is less than 20,000 Daltons. Molecular weight ranges in claims 1 and 8-11 are obvious because the ranges overlap with a range of less than 20,000 Daltons. See MPEP 2144.05.
Examiner’s Response to Applicant’s Arguments 
	In the remarks dated March 15, 2022, the applicant traversed obviousness the rejections.
	Applicant’s arguments were fully considered but are not persuasive for the following reasons.
	Present claims are drawn to a product described as a product by process. The process by which the claimed product is obtained does not have to be taught by the prior art. Per MPEP 2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”. 
The claimed process was considered to the extent of how it affects the structure of the claimed product. In the present case, the claimed product is required to have the structure and 
Saltzman teaches a hydrolyzed polymer. The Office does not have the means to test prior art products obtained by a process different from a process used to obtain the claimed product and compare the two. The burden is on the applicant to show that prior art product is structurally different from the claimed product. Per MPEP 2113 "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court 
Applicant’s argument that Saltzman does not teach hydrolysis of a freshly synthesized polymer before use is not persuasive because it is irrelevant when the polymer in the prior art is hydrolyzed. The claims are drawn to a hydrolyzed polymer. 
Saltzman teaches hydrolysis as a mechanism by which the polymer degrades and subsequently releases the active agent. Hydrolysis is not described as undesirable. The reference simply states that hydrolysis a mechanism by which the polymer degrades. In any event, polymer hydrolysis occurs and results in the formation of a hydrolyzed polymer which meets the claimed limitations. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “This is the opposite of what is taught by the instant Specification” in reference to hydrolyzed polymer; Nor does Salzman teach or suggest nucleotide delivery with a polymer activated according to the features described by the instant claims) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-PF. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617